USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
UNITED STATES DISTRICT COURT DATE FILED: 3] iQ i Z le YO!

SOUTHERN DISTRICT OF NEW YORK

 

JERMAINE DELESTON,

Plaintiff,
1:19-cv-09167 (ALC)
-against-
ORDER
251 GINZA SUSHI HUANG INC,, ET AL.,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.
SO ORDERED.
Dated: March 10, 2020
New York, New York Mee i) —~

ANDREW L. CARTER, JR.
United States District Judge

 

 
